DETAILED ACTION
DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretations
The “alignment state” in claims 7 and 18 is considered as the state of the leveling sensor deviation from the horizontal plane. It is not the state of leveling sensor itself, as the leveling sensor is rigid, it is always align with itself. Note the “alignment state” is not linked to what it is being aligned to. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “wherein the controller is configured to determine whether a sliding direction of the leveling sensor is aligned with XYZ coordinates of the substrate plate” and claim 19 recites “wherein the controller is configured to determine whether a sliding direction of the leveling sensor is aligned with XYZ coordinates of the substrate plate in order to select the alignment state of the leveling sensor”, it is not clear what is a sliding direction, it is further not clear how or what is a sliding direction aligned with XYZ coordinates as the latter is an abstract coordinate system that has infinite directions, it is further not clear how these information is related to the alignment state.

Claim 8 and 19 will be examined inclusive any comparision leading to the determination of the alignment state. See alignment state in the claim interpretation above.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter (US 20070022832, hereafter ‘832), in view of NONAKA et al. (US 20180301368, hereafter ‘368).
‘832 teaches some limitations of:
Claim 11: the processing system 100 includes a central transfer chamber 112, one or more process chambers 114 (Figs. 2A-2B, [0034], 4th sentence, the claimed “A substrate processing apparatus, comprising: - 28 –a chamber to provide a space for processing a substrate”);
 The process chamber 114 generally has chamber walls 270, a substrate lift mechanism 272, a substrate support structure 274 (Figs. 7A-B, [0054], 3rd sentence), The substrate support structure 274 generally includes a chuck 294 for supporting a substrate and mounted on a lift rod 296 for raising and lowering the substrate support structure 274 (Figs. 7A-B, [0056], the claimed “a substrate plate within the chamber and on which the substrate is seatable”);
The substrate lift mechanism 272 generally has lift pins 292 for supporting a substrate (not shown) and mounted on an arm 290 which is, in turn, mounted on a lift rod 288 for raising and lowering the substrate lift mechanism 272 ([0055], the claimed “a plurality of lift pins protruding from within the substrate plate, the plurality of lift pins being configured to move upwardly and downwardly”);
The sensor device 200 generally includes a support platform 202 and several electronic devices, such as an inclinometer 204, an accelerometer 206, a directional compass 208, an analog to digital (A/D) converter 210, a transmitter 212, a power source 214 and a switch 216 (Fig. 3, [0035], 2nd last sentence), The blade 244 passes between the lift pins 292 when the lift pins 292 support the substrate. The substrate lift mechanism 272 handles the sensor device 200 in the same manner as it handles a substrate. In this manner, the sensor device 200 is passed from the substrate handler 116 to the substrate lift mechanism 272 (Figs. 7A-B, [0055], last two sentences, see Fig. 6 for robot blade 244, the claimed “a leveling sensor configured to be loadable in the chamber on the plurality of lift pins that protrude from the substrate plate”);
If the controller processes the data from the sensor device 200 while the sensor device 200 is moving through the system 100, then misalignments, improper inclinations or other irregularities may be determined almost immediately and corrective action may be taken by the operator ([0065], the claimed “a controller configured to calculate an inclination of a plane of the plurality of lift pins with respect to a horizontal reference plane based on sensing values from the leveling sensor and to output a lift pin control signal”), particularly each substrate support structure, be set as near to level as possible ([0006], 3rd sentence, the claimed “for leveling the plurality of lift pins in a horizontal plane”); 
Both the substrate lift mechanism 272 and the substrate support structure 274 can be individually adjusted from outside the process chamber 114 by manipulating the mechanisms (not shown) that support and operate the lift rods 288, 296 to tilt or swivel the lift rods 288, 296, and thereby, change the inclination of the lift pins 292 or chuck 294, respectively ([0057], 2nd sentence, the claimed “and a lift pin driver configured to move the plurality of lift pins according to the lift pin control signal”).  

Claim 20: the present invention relates to methods and apparatuses for leveling and aligning the processing system and the various structures within the processing system that support and/or transfer processing objects ([0003], 2nd sentence), The lift and support structures within the processing system may exchange substrates more rapidly, without slippage or backside contamination of the substrates, if the lift and support structures are level ([0006], 2nd sentence), The process chamber 114 generally has chamber walls 270, a substrate lift mechanism 272, a substrate support structure 274 (Figs. 7A-B, [0054], 3rd sentence), The substrate support structure 274 generally includes a chuck 294 for supporting a substrate and mounted on a lift rod 296 for raising and lowering the substrate support structure 274 (Figs. 7A-B, [0056]), The substrate lift mechanism 272 generally has lift pins 292 for supporting a substrate (not shown) and mounted on an arm 290 which is, in turn, mounted on a lift rod 288 for raising and lowering the substrate lift mechanism 272 ([0055], the claimed “A lift pin alignment apparatus, comprising”):
The sensor device 200 generally includes a support platform 202 and several electronic devices, such as an inclinometer 204, an accelerometer 206, a directional compass 208, an analog to digital (A/D) converter 210, a transmitter 212, a power source 214 and a switch 216 (Fig. 3, [0035], 2nd last sentence), The blade 244 passes between the lift pins 292 when the lift pins 292 support the substrate. The substrate lift mechanism 272 handles the sensor device 200 in the same manner as it handles a substrate. In this manner, the sensor device 200 is passed from the substrate handler 116 to the substrate lift mechanism 272 (Figs. 7A-B, [0055], last two sentences, see Fig. 6 for robot blade 244, the claimed “a leveling sensor on a plurality of lift pins protruding from a substrate plate to detect an inclination of a plane of the lift pins with respect to a horizontal reference plane”);
If the controller processes the data from the sensor device 200 while the sensor device 200 is moving through the system 100, then misalignments, improper inclinations or other irregularities may be determined almost immediately and corrective action may be taken by the operator ([0065], the claimed “a controller configured to calculate the inclination of the plane of the lift pins with respect to the horizontal reference plane based on sensing values from the leveling sensor and to output a lift pin control signal”), particularly each substrate support structure, be set as near to level as possible ([0006], 3rd sentence, the claimed “for leveling the lift pins in a horizontal plane”); 
Both the substrate lift mechanism 272 and the substrate support structure 274 can be individually adjusted from outside the process chamber 114 by manipulating the mechanisms (not shown) that support and operate the lift rods 288, 296 to tilt or swivel the lift rods 288, 296, and thereby, change the inclination of the lift pins 292 or chuck 294, respectively ([0057], 2nd sentence, the claimed “and a lift pin driver configured to move the lift pins according to the lift pin control signal”).  

Note the tile or swivel is a spherical coordinate.

‘832 does not teach the other limitations of:
Claim 11: (a lift pin driver configured to move the plurality of lift pins) by travel distances (according to the lift pin control signal).
Claim 15: wherein the travel distances of the plurality of lift pins are distances in a vertical direction from the horizontal plane.  
Claim 20: (a lift pin driver configured to move the lift pins) by travel distances (according to the lift pin control signal).

‘368 is analogous art in the field of WAFER PROCESSING DEVICE (title), A wafer processing device is a device for handling a framed wafer including a frame, a film stretched inside the frame, and a wafer attached on the film, to perform a plasma processing on the wafer. The device includes: a wafer stage on which the wafer is to be placed via the film; a plurality of vertically movable frame-lifting pins arranged around the wafer stage, for supporting the frame; and a frame-lifting-pin drive controller for lowering the individual frame-lifting pins with different timings (abstract). ’368 teaches that  Specifically, the frame-lifting-pin drive controller 33 performs a drive control of the frame-lift pin drive mechanisms 32 so as to lower the individual frame-lifting pins 31 with different timings (details of this control will be described later). It should be noted that the frame-lifting-pin drive controller 33 is a functional component realized by the control unit 5 of the wafer processing device 100 (Fig. 3, [0068], last two sentences), for the prupose of preventing from sagging due to its weight while those pins are being lowered ([0103], last sentence). 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the leveling mechinsm by tilting or swiveling the lift rods 288, 296 of ‘832 with individually controlled lift pin, as taught by ‘368, for the prupose of preventing from sagging due to its weight while those pins are being lowered ([0103], last sentence). As a result, the tilting or swiveling calculation are transformed into vertical travel distances of individual lift pins. Note a person of ordinary skill would have known to have adopted the mechanism of ‘368 without limited by the purpose/use of ‘368.

	The combination of ‘832 and ‘368 further teaches the limitations of:
Claims 16-17: particularly each substrate support structure, be set as near to level as possible (‘832, [0006], 3rd sentence, the claimed “wherein the controller is configured to calculate final travel distances of the plurality of lift pins such that heights of the plurality of lift pins converge on an average height of the plurality of lift pins” of claim 5, travel distance due to individual controlled lift pins of ‘368, and “wherein the controller is configured to calculate the final travel distances by subtracting a mean value of the plurality of lift pins from the travel distances respectively” of claim 6 obvious as the least total movement of all pins to level).  
	Claims 18-19: the inclination of each of the support structures must be very closely aligned and leveled, and the movement of the support structures and substrates must be smooth. To determine the inclination and movement of the substrates without shutting down the system 100 for a significant period of time and opening up the system 100 to expose the interior of the system 100 to potential contamination, a sensor device 200 (FIG. 3) is entered into the system 100 (‘832, [0035], 3rd-4th sentences, the caliemd “wherein the controller is configured to determine an alignment state of the leveling sensor on the substrate plate” of claim 18 and “wherein the controller is configured to determine whether a sliding direction of the leveling sensor is aligned with XYZ coordinates of the substrate plate” of claim 19, see 112 rejection above).  

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over ‘832 and ‘368, as being applied to claim 11 rejection above, further in view of Hage et al. (US 20180283048, hereafter ‘048). Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over ‘832, in view of ‘368 and ‘048.
‘832 teaches some limitations of:
Claim 1: the processing system 100 includes a central transfer chamber 112, one or more process chambers 114 (Figs. 2A-2B, [0034], 4th sentence, the claimed “A substrate processing apparatus, comprising: a chamber to provide a space for processing a substrate”);
 The process chamber 114 generally has chamber walls 270, a substrate lift mechanism 272, a substrate support structure 274 (Figs. 7A-B, [0054], 3rd sentence), The substrate support structure 274 generally includes a chuck 294 for supporting a substrate and mounted on a lift rod 296 for raising and lowering the substrate support structure 274 (Figs. 7A-B, [0056], the claimed “a substrate plate within the chamber and on which the substrate is seatable”);
 The substrate lift mechanism 272 generally has lift pins 292 for supporting a substrate (not shown) and mounted on an arm 290 which is, in turn, mounted on a lift rod 288 for raising and lowering the substrate lift mechanism 272 ([0055], the claimed “a plurality of lift pins protruding from within the substrate plate to support the substrate, the plurality of lift pins being configured to move upwardly and downwardly”);
 The sensor device 200 generally includes a support platform 202 and several electronic devices, such as an inclinometer 204, an accelerometer 206, a directional compass 208, an analog to digital (A/D) converter 210, a transmitter 212, a power source 214 and a switch 216 (Fig. 3, [0035], 2nd last sentence), The blade 244 passes between the lift pins 292 when the lift pins 292 support the substrate. The substrate lift mechanism 272 handles the sensor device 200 in the same manner as it handles a substrate. In this manner, the sensor device 200 is passed from the substrate handler 116 to the substrate lift mechanism 272 (Figs. 7A-B, [0055], last two sentences, see Fig. 6 for robot blade 244, the claimed “a leveling sensor configured to be loadable in the chamber on the plurality of lift pins that protrude from the substrate plate”);
If the controller processes the data from the sensor device 200 while the sensor device 200 is moving through the system 100, then misalignments, improper inclinations or other irregularities may be determined almost immediately and corrective action may be taken by the operator ([0065], the claimed “a controller configured to receive measurement values representing an angle of a plane of the plurality of lift pins from the leveling sensor”), particularly each substrate support structure, be set as near to level as possible ([0006], 3rd sentence, the claimed “and to output a lift pin control signal for aligning the plurality of lift pins in a horizontal plane; and a lift pin driver configured to move the plurality of lift pins according to the lift pin control signal”).  


‘832 further teaches that Both the substrate lift mechanism 272 and the substrate support structure 274 can be individually adjusted from outside the process chamber 114 by manipulating the mechanisms (not shown) that support and operate the lift rods 288, 296 to tilt or swivel the lift rods 288, 296, and thereby, change the inclination of the lift pins 292 or chuck 294, respectively ([0057], 2nd sentence, Note the tile or swivel is a spherical coordinate), but does not teach three or more independent controlled life pins 292. ‘832 does not teach the other limitations of:
Claim 1: (a controller configured to receive measurement values) of roll ([Symbol font/0x6A]) and pitch ([Symbol font/0x71]) (representing an angle of a plane of the plurality of lift pins from the leveling sensor) to calculate a rotation matrix (T) of the plane from the measurement values of roll ([Symbol font/0x6A]) and pitch ([Symbol font/0x71]), (to calculate travel distances of the lift pins for leveling the plane to be parallel with a horizontal reference plane) by using the rotation matrix (T), (and to output a lift pin control signal for aligning the plurality of lift pins in a horizontal plane; and 
a lift pin driver configured to move the plurality of lift pins according to the lift pin control signal).
Claim 2: wherein the controller is configured to calculate a first rotation matrix (Rx) rotated by the roll ([Symbol font/0x6A]) about an X axis and a second rotation matrix (Ry) rotated by the pitch ([Symbol font/0x71]) about a Y axis- 26 - and to multiply the second rotation matrix (Ry) and the first rotation matrix (Rx) to obtain the rotation matrix (T).  
	Claim 3: wherein the first rotation matrix (Rx) is represented by following equation (1), the second rotation matrix (Ry) is represented by following equation (2), and the rotation matrix (T) is represented by following equation (3):

  
    PNG
    media_image1.png
    177
    330
    media_image1.png
    Greyscale
  

Claim 4: wherein the travel distances of the plurality of lift pins are distances in a vertical direction from the horizontal plane.  

	The combination of ‘832 and ‘368 does not teach the limitations of:	
Claim 12: wherein the leveling sensor is configured to transmit measurement values of roll ([Symbol font/0x6A]) and pitch ([Symbol font/0x71]) to the controller.  
	Claim 13: wherein the leveling sensor is configured to transmit the measurement values to the controller in real time via wireless communication.  
	Claim 14: wherein the controller is configured to calculate a first rotation matrix (Rx) rotated by roll ([Symbol font/0x6A]) about an X axis from the measurement value of roll ([Symbol font/0x6A]) and a second rotation matrix (Ry) rotated by a pitch ([Symbol font/0x71]) about an Y axis from the measurement value of pitch ([Symbol font/0x71]) and to multiply the second rotation matrix (Ry) and the first rotation matrix (Rx) to obtain a rotation matrix (T).  


‘368 is analogous art in the field of WAFER PROCESSING DEVICE (title), A wafer processing device is a device for handling a framed wafer including a frame, a film stretched inside the frame, and a wafer attached on the film, to perform a plasma processing on the wafer. The device includes: a wafer stage on which the wafer is to be placed via the film; a plurality of vertically movable frame-lifting pins arranged around the wafer stage, for supporting the frame; and a frame-lifting-pin drive controller for lowering the individual frame-lifting pins with different timings (abstract). ’368 teaches that  Specifically, the frame-lifting-pin drive controller 33 performs a drive control of the frame-lift pin drive mechanisms 32 so as to lower the individual frame-lifting pins 31 with different timings (details of this control will be described later). It should be noted that the frame-lifting-pin drive controller 33 is a functional component realized by the control unit 5 of the wafer processing device 100 (Fig. 3, [0068], last two sentences), for the prupose of preventing from sagging due to its weight while those pins are being lowered ([0103], last sentence).

‘048 is solving similar problem of alignment of driver pin ([0121]). ‘048 teaches that The Euler angle representation is sometimes called a 3-2-1-rotation sequence of yaw (or heading), pitch, and roll. Using Euler angles, the position of a point in space can be determined using a spherical coordinate system. A spherical coordinate system permits the user to identify any point in space from two tilt angles and one radial distance. The tilt angles, pitch and roll, captured from an inertial sensor (such as an accelerometer, gyroscope, and/or magnetometer) can be used respectively as Alpha and Beta angles of the spherical coordinate system as illustrated in the equations below. Orientation can be captured by measuring the projection of the static gravity on a tilted accelerometer (or other type of inertial sensor). Radial distance R can be measured using a linear measurement from an accelerometer. Combining orientation and radius, the instantaneous position of an object in an inertial frame can be expressed as a function of the time-varying radius and spherical angles (Euler angle transformation).

X=R(t).Cos(α).Sin(β)
Y=R(t).Sin(α).Sin(β)
Z=R(t).Cos(β)
([0148], see also [0149]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the leveling mechinsm by tilting or swiveling the lift rods 288, 296 of ‘832 with individually controlled lift pin, as taught by ‘368, for the prupose of preventing from sagging due to its weight while those pins are being lowered ([0103], last sentence). Furthermore, to have adopted the Euler angles in spherical corrdinate system, as taught by ‘048, to implement the calculation of the leveling mechanism of ‘832, for the purpose of converting the measured angle of ‘388 to the positions of pins for the purpose of set as near to level as possible, as required by ‘832 ([0006], 3rd sentence). As a result, the travelling distance of the individaully controlled lift pin is in the vertical direction (of claim 4).


	The combination of ‘832, ‘368, and ‘048 further teaches the limitations of:
Claims 5-6: particularly each substrate support structure, be set as near to level as possible ([0006], 3rd sentence, the claimed “wherein the controller is configured to calculate final travel distances of the plurality of lift pins such that heights of the plurality of lift pins converge on an average height of the plurality of lift pins” of claim 5 and “wherein the controller is configured to calculate the final travel distances by subtracting a mean value of the plurality of lift pins from the travel distances respectively” of claim 6 obvious as the least total movement of all pins to level).  
	Claims 7-8: the inclination of each of the support structures must be very closely aligned and leveled, and the movement of the support structures and substrates must be smooth. To determine the inclination and movement of the substrates without shutting down the system 100 for a significant period of time and opening up the system 100 to expose the interior of the system 100 to potential contamination, a sensor device 200 (FIG. 3) is entered into the system 100 (‘832, [0035], 3rd-4th sentences, the claimed “wherein the controller is configured to determine an alignment state of the leveling sensor on the substrate plate” of claim 7 and “wherein the controller is configured to determine whether a sliding direction of the leveling sensor is aligned with XYZ coordinates of the substrate plate” of claim 8, see 112 rejection above).  
	Claim 9: the sensor device 200 provides a means to receive feedback regarding the inclination of the substrate lift mechanism 272 and the substrate support structure 274 without opening the process chamber 114 ([0057], 2nd sentence, therefore, data is feeding back to system controller continuously and constantly, the claimed “wherein, after the plurality of lift pins are moved by the calculated travel distance, the controller is configured to receive measurement values of roll ([Symbol font/0x6A]) and pitch ([Symbol font/0x71]) from the leveling sensor and to determine whether the plane of the plurality of lift pins is within a horizontal reference range”).  
	Claim 10: Fig. 3 shows the sensor device has the same shape as the wafer (the claimed “wherein the leveling sensor has a shape corresponding to a photomask substrate or a wafer”).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20220013388 is cited for a pin-lifter test substrate 210 is shown to include various types of motion sensors 205A, 205B, 205C, a memory device 207, a wireless communications device 209, a power-management device 211, and a power supply 213 (Fig. 2B, [0034]). US 20090120584 is cited for “A center board (not shown) includes sensors for providing information on the position of the substrate” ([0049], last sentence), A reduction in the tilt of a substrate surface ([0007], 2nd sentence), capable of adjusting the substrate tilt angle ([0011]), a local adjustable force (claim 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716